Exhibit 11.03 CONSULTING & REPRESENTATIVE SERVICES AGREEMENT THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is made and entered into as of this 1st day of July 2011, by and between Location Based Technologies, Inc. the (“Company”), a Nevada corporation, and I S Consulting, Inc. ("Consultant"); ENGAGEMENT OF CONSULTANT; SERVICES TO BE PERFORMED WHEREAS, Location Based Technologies, Inc. desires to engage the services of Consultant as a Business Development Consultant and Outside Sales Representative, as a non-exclusive selling agent for the Products to VARs, Commercial Accounts, and Vertical Channels as identified by the Company for the Products identified below, on all terms and conditions set forth in this Agreement. The duties will include: i) To sell PocketFinder devices to commercial accounts.The Representative must use the Companies MSRP and the Company has the right from time-to- time to change the MSRP at the Company's discretion. ii) To lead, assist and advise on how the Company can position itself to enter into the South American commercial market place for the PocketFinder products. The Consultant’s consulting engagement is on a non-exclusive basis. ii) To introduce and present the Company, on a non-exclusive basis, to key strategic partners, investors and technology service providers that will quickly and efficiently integrate the device into their sales activities. iii) To provide services that help in the development, implementation and maintenance of an ongoing program to increase the investment community’s awareness of Client’s activities and to utilize business relationships to develop sales of the Client’s products and services, especially in the commercial market place. NOW, THEREFORE, in consideration for the mutual covenants contained herein, the parties hereby agree as following: 1.Compensation for Consulting Services: a.As compensation for services performed under this agreement, the Company will issue to consultant two million (2,000,000) shares of the Company’s restricted common stock as follows: One million (1,000,000) shares to be issued upon signing of this agreement and one million (1,000,000) shares to be issued on January 1, 2012. 2.Term and Termination. a.Term.The term of this Agreement will be for twelve months and will automatically expire on July 1, 2012. b.Termination for Convenience. This Agreement may be terminated by either party for any reason at any time by giving the other party written thirty (30) days in advance. c.Termination for Cause. If either party defaults in the performance of any provision of this Agreement, then the non-defaulting party may give written notice to the defaulting party that if the default is not cured within thirty (30) days, the Agreement shall be terminated. -1- 3.Independent Contractor In rendering consulting services to the Company pursuant to this Agreement, it is acknowledged and agreed that Consultant shall be acting solely as an independent contractor and shall not have authority to the Company in any regard except as may be specifically delegated to Consultant by the Company in writing. 4.Notices All notices and other communications required or permitted to be given hereunder shall be in writing and shall be deemed to have been duly given if delivered personally, given by prepaid telegram, sent by fax, sent by confirmed email, or mailed by registered or certified mail, postage prepaid, addressed to the party to who sent as follows: To Consultant: I S Consulting, Inc. 127 Avenida Dolores San Clemente, CA 92672 To Company:
